Citation Nr: 0938720	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for chronic bronchitis with emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to May 1950, 
September 1950 to September 1951, and from December 1957 to 
September 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for the Veteran's service-connected chronic 
bronchitis with emphysema.  

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected chronic bronchitis with 
emphysema results in Forced Expiratory Volume in one second 
(FEV-1) of 73 and 77 percent predicted, a ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 91 percent predicted, and a Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 74 percent predicted.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic bronchitis with emphysema have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6600 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

At the August 2007 hearing, the Veteran testified that his 
symptoms associated with his service-connected chronic 
bronchitis with emphysema have increased in severity.  He 
stated that his shortness of breath affects his walking, and 
he takes prescribed medication for his disability.  The 
Veteran asserts that his service-connected disability is 
worse than the current evaluation contemplates, and a higher 
rating is warranted.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2009); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected chronic bronchitis with 
emphysema is rated under Diagnostic Code 6600.  Under this 
diagnostic code, a 10 percent rating is warranted when the 
Forced Expiratory Volume in one second (FEV-1) is 71 to 80 
percent predicted, or; the ratio of the Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 
71 to 80 percent predicted, or; the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66 to 80 percent predicted.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent predicted, or; DLCO (SB) of 56 to 
65 percent predicted.  A 60 percent rating is warranted for a 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted for FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See 38 
C.F.R. § 4.97, Diagnostic Code 6600.

The criteria under Diagnostic Code 6600 are disjunctive.  
That is, only one requirement must be met in order for an 
increased rating to be assigned.  Post-bronchodilator studies 
are required when pulmonary function tests (PFTs) are 
performed for disability evaluation purposes, except when the 
results of pre-bronchodilator pulmonary function tests are 
normal or when the examiner determines that post-
bronchodilator studies should not be done.  When evaluating 
based on PFTs, post-bronchodilator results are to be utilized 
in applying the evaluation criteria in the Rating Schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, the pre- 
bronchodilator values are to be used for rating purposes.  38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6600.  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of PFTs in 
evaluating respiratory conditions under Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840-6845.  A review of the 
regulatory changes reveals that such changes which are 
pertinent to this claim are non-substantive in nature, and 
merely interpret already existing law.  

Applying the evidence to the pertinent regulations, the Board 
finds that an evaluation in excess of 30 percent for the 
Veteran's service-connected chronic bronchitis with emphysema 
is not warranted under Diagnostic Code 6600.  This is evident 
by the pulmonary function test results of record.  In 
November 2005, the Veteran underwent a VA examination for his 
service-connected disability.  Pulmonary function testing 
revealed a FEV-1 of 73 percent of the predicted value (pre-
bronchodilator) and FEV-1 of 77 percent of the predicted 
value (post-bronchodilator).  The VA examiner noted that pre-
bronchodilator results revealed a mild obstruction with no 
significant improvement post-bronchodilator.  At the second 
VA examination conducted in June 2009, pulmonary function 
testing showed the DLCO(SB) as 74 percent of the predicted 
value, a FEV-1 of 77 percent of the predicted value (pre-
bronchodilator), and a FEV-1/FVC of 91 percent of the 
predicted value (pre-bronchodilator).  The VA examiner 
diagnosed the Veteran with chronic obstructive pulmonary 
disease and chronic bronchitis.  As stated above, in order to 
get the next-higher 60 percent rating, the Veteran's service-
connected disability must demonstrate a FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  None of the clinical findings reported in the 
pulmonary function testing reports establish that the 
Veteran's service-connected chronic bronchitis with emphysema 
is more than 30 percent disabling under Diagnostic Code 6600.  
In fact, the Veteran's FEV-1 and DLCO (SB) percentages at 
both VA examinations actually only warrant a 10 percent 
evaluation under Diagnostic Code 6600.  Furthermore, his FEV-
1/FVC of 91 percent of the predicted value would only warrant 
a 0 percent evaluation under Diagnostic Code 6600.  Thus, a 
higher rating is not warranted for the Veteran's chronic 
bronchitis with emphysema under Diagnostic Code 6600.  

Other diagnostic codes pertaining to diseases of the trachea 
and bronchi must be considered to determine if a higher 
evaluation is warranted under other criteria.  Schafrath, 1 
Vet. App. at 589.  The Board notes that the Veteran has also 
been diagnosed with emphysema and chronic obstructive 
pulmonary disease, as noted in the November 2005 and June 
2009 VA examination reports.  However, the Board finds that 
Diagnostic Codes 6603 (emphysema, pulmonary) and 6604 
(chronic obstructive pulmonary disease) are not applicable 
here, because as mentioned above, the clinical findings of 
record have never shown a FEV-1 of 40 to 55 percent 
predicted; a FEV-1/FVC of 40 to 55 percent predicted; a 
DLCO(SB) of 40 to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Therefore, a higher rating is not warranted under 
Diagnostic Codes 6603 and 6604 for the Veteran's service-
connected chronic bronchitis with emphysema.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6603, 6604.  

The Board is certainly aware that several pulmonary function 
testing results were not recorded in both VA examination 
reports dated November 2005 and June 2009.  Specifically, the 
November 2005 VA examination report does not include 
percentages for the pre-bronchodilator and post-
bronchodilator FEV-1/FVC and DLCO (SB).  The June 2009 VA 
examination report is void of the post-bronchodilator results 
in percentages for FEV-1 and FEV-1/FVC.  The examination 
reports are also void of maximum oxygen consumption and 
maximum exercise capacity.  However, the Board does not find 
that the Veteran has been prejudiced by this because the June 
2009 VA examiner concluded that the most recent findings 
showed "[l]ittle if any change since [the] prior study."  
In addition, as previously indicated, the pulmonary function 
testing results of record are only indicative of no more than 
a 10 percent disability evaluation under Diagnostic Code 
6600.  To remand for the Veteran to undergo a new pulmonary 
function test would serve no purpose and delay consideration 
of the Veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran.)  

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as 30 percent disabling.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
chronic bronchitis with emphysema.  The evidence does not 
establish that his service-connected disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, it does not establish 
that the Veteran's service-connected chronic bronchitis with 
emphysema necessitates frequent periods of hospitalization.  
In light of the foregoing, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 30 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for 
chronic bronchitis with emphysema, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in November 
2005 the VCAA notice requirements for his increased rating 
claim.  In the letter, the Veteran was informed that the 
evidence necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability was 
worse than the current evaluation contemplates.  The letter 
also informed the Veteran that he must provide medical or lay 
evidence demonstrating a worsening of his disability and the 
impact on his employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disability has 
become worse.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  See also the December 2007 VCAA 
letter.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from April 
1988 to December 2007, and private medical records dated 
January 1955 to October 2004.  The Veteran was also provided 
with two VA examinations in connection with his claim, which 
are found to be adequate for rating purposes.  The examiners 
reviewed the Veteran's medical history, recorded pertinent 
examination findings, and provided a conclusion with 
supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for chronic bronchitis with emphysema is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


